UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

MEMAH KAMARA,
Petitioner,

v.
                                                                      No. 97-1328
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A73-121-476)

Submitted: August 19, 1997

Decided: September 30, 1997

Before HALL, WILKINS, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Carrie Crawford, Laurel, Maryland, for Petitioner. Frank W. Hunger,
Assistant Attorney General, Elizabeth A. Welsh, Senior Litigation
Counsel, Linda S. Wernery, Office of Immigration Litigation, Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Wash-
ington, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Memah Kamara petitions for review of an order of the Board of
Immigration Appeals ("the Board") denying her application for asy-
lum and withholding of deportation but granting voluntary departure
or, in the alternative, ordering deportation to the United Kingdom.
Because substantial evidence supports the Board's decision, we
affirm.

Kamara, a native and citizen of Sierra Leone, entered the United
States as a visitor in 1990. She overstayed her visa and has conceded
her deportability. Following a hearing, an Immigration Judge denied
Kamara's petitions for asylum and withholding of deportation but
granted her application for voluntary departure or, in the alternative,
ordered deportation to the United Kingdom. The Board reviewed the
claims and dismissed her appeal. Kamara timely petitions this court
for review of the Board's order.

In her petition, Kamara does not allege that she suffered past perse-
cution. Instead, Kamara claims that she has a genuine, well-founded
fear that if she returns to Sierra Leone her life will be in danger
because of her nationality. She states that her fear is based on the
attacks by outside forces who are terrorizing the people of Sierra
Leone. Kamara states further that persecution is feared all over Sierra
Leone, with the exception of Freetown, where Kamara resided prior
to visiting the United States.

An alien qualifies for asylum if she is unable or unwilling to return
to the country of her nationality "because of persecution or a well-
founded fear of persecution on account of race, religion, nationality,
membership in a particular social group, or political opinion . . . ." 8
U.S.C.A. § 1101(a)(42)(A) (West Supp. 1997). The well-founded fear
standard contains both a subjective and an objective component. See

                    2
INS v. Cardoza-Fonseca, 480 U.S. 421, 430-32 (1987). The subjec-
tive element requires a genuine fear on the part of the alien. See
Figeroa v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objective com-
ponent requires credible, specific, direct evidence supporting a rea-
sonable fear that the alien faces persecution. See id.

We must uphold the Board's decision if it is supported by substan-
tial evidence from the record as a whole. See Huaman-Cornelio v.
Board of Immigration Appeals, 979 F.2d 995, 999 (4th Cir. 1992).
The reviewing court can reverse the Board only if the evidence "was
so compelling that no reasonable factfinder could fail to find the req-
uisite fear of persecution." INS v. Elias-Zacarias, 502 U.S. 478, 483-
84 (1992). We conclude that substantial evidence supports the
Board's finding that Kamara failed to show that she has a well-
founded fear or clear probability of future persecution on account of
her nationality. See Figeroa, 886 F.2d at 79-81. The record does not
establish that Kamara has a reasonable fear that any group would per-
secute her because of her nationality. The record also fails to show
that the rebels were attacking the people of Sierra Leone based on
their nationality. Instead, the record reflects that the attacks have been
between different ethnic groups within Sierra Leone and have been
motivated by material gain or opposition to the ruling junta. Further,
although several members of Kamara's family have been killed, the
record does not show that the killings were based on their nationality.
Thus, we find that substantial evidence supports the Board's conclu-
sion that the generally harsh conditions alleged by Kamara fail to
establish that she has a reasonable fear of future persecution based
upon her nationality. See M.A. v. INS, 899 F.2d 304, 315 (4th Cir.
1990) (in banc) (rejecting assertion that fear due to "general violence
or unrest" in country can establish individualized threat of persecu-
tion); see also Huaman-Cornelio, 979 F.2d at 1000 (finding that asy-
lum is not warranted for person who fears general danger which
accompanies political unrest).

Further, we conclude that substantial evidence supports the Board's
finding that even if Kamara had proven that she had a reasonable fear
of persecution based upon her nationality, her asylum claim fails
because Kamara failed to show that the persecution by the rebels is
nationwide. See Etugh v. INS, 921 F.2d 36, 39 (3d Cir. 1990) (con-
cluding that alien did not make out prima facie case of asylum when

                     3
he failed to allege that danger of persecution was nationwide). The
record supports the Board's determination that, as of the date of her
deportation hearing, Freetown, where she resided prior to visiting the
United States, was not under attack by the rebels. We find that sub-
stantial evidence supports the Board's conclusion that Kamara could
safely return to Freetown, and thus she does not meet her burden of
proof for asylum. See Etugh, 921 F.2d at 39.

Because Kamara fails to meet the burden of proof for asylum, it is
not necessary for us to decide whether she meets the higher standard
for withholding of deportation under 8 U.S.C.A.§ 1253(h) (West
Supp. 1997). See Cardoza-Fonseca, 480 U.S. at 430-32; Rivera-
Cruz v. INS, 948 F.2d 962, 969 (5th Cir. 1991).

We affirm the Board's ruling denying Kamara asylum and with-
holding of deportation but granting voluntary departure or, in the
alternative, ordering deportation to the United Kingdom. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    4